                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 5/19/2021


 JUAN PABLO CHAVEZ,

                              Plaintiff,
                                                                 No. 19-CV-4109 (RA)
                         v.
                                                                        ORDER
 SGT. WILLIAM FINNEY, et al.

                              Defendants


RONNIE ABRAMS, United States District Judge:

         On May 3, 2021, the Court scheduled a post-discovery conference for May 18, 2021 at

4:30 p.m, to discuss whether either party intends to file a dispositive motion and what efforts the

parties have made to settle the action. Mr. Chavez did not call into that telephone conference.

         In the joint letter submitted to the Court ahead of the conference, Defendants requested

permission to file a motion for summary judgment. Defendants shall file their motion by July

23, 2021. Plaintiff shall submit his opposition by no later than August 20, 2021. Any reply shall

be submitted by September 3, 2021.

         The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff.



SO ORDERED.

Dated:      May 19, 2021
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
